NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 15a0204n.06

                                         No. 14-6082
                                                                                     FILED
                          UNITED STATES COURT OF APPEALS                       Mar 12, 2015
                               FOR THE SIXTH CIRCUIT                       DEBORAH S. HUNT, Clerk



UNITED STATES OF AMERICA,                          )
                                                   )
       Plaintiff-Appellee,                         )
                                                   )      On Appeal from the United States
v.                                                 )      District Court for the Eastern District
                                                   )      of Tennessee
LEONTA DEMON EPPS,                                 )
                                                   )
       Defendant-Appellant.                        )      OPINION
                                                   )
_________________________________/                 )

Before: GUY, COOK, and McKEAGUE, Circuit Judges.


       PER CURIAM. While on supervised release following his conviction for violating

18 U.S.C. § 922(g)(3), defendant Leonta Epps committed several violations of the conditions of

his supervised release including the commission of a crime. The probation officer petitioned the

district court to revoke his supervised release.   After a hearing, the district court revoked

defendant’s supervised release and imposed a within-Guidelines sentence of 10 months of

imprisonment. The only issue raised on appeal is the defendant’s contention that the district

court failed to give adequate explanation or justification for the sentence imposed. Finding no

merit to this argument, we affirm.

       This court reviews the district court’s sentencing determination for reasonableness under

an abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007). To satisfy
Case No. 14-6082                                                                                2
United States of America v. Leonta Epps

procedural reasonableness, “[t]he sentencing judge should set forth enough to satisfy the

appellate court that he has considered the parties’ arguments and has a reasoned basis for

exercising his own legal decisionmaking authority.” Rita v. United States, 551 U.S. 338, 356

(2007); see also United States v. Jeross, 521 F.3d 562, 583 (6th Cir. 2008). Also, we apply a

rebuttable presumption of substantive reasonableness to a within-Guidelines sentence. United

States v. Vonner, 516 F.3d 382, 389 (6th Cir. 2008) (en banc).

       Defendant violated the terms of his supervised release multiple times by unlawfully using

drugs, committing theft and trespass offenses, and concealing his criminal activity from his

probation officer. Defendant also failed to take advantage of the opportunities afforded to him

when the district court granted a supervised release modification to place defendant in a

residential reentry center before his most recent arrest.        Defense counsel objected to the

classification of his latest criminal offense—charged as a burglary but resolved by a guilty plea

to aggravated criminal trespass—as a Class B violation of supervised release. After testimony

from the probation officer, the district court gave Epps the benefit of the doubt and classified the

conduct as a Class C violation that resulted in a lower Guidelines range of 5 to 11 months of

imprisonment. The within-Guidelines sentence of 10 months of imprisonment is entitled to a

presumption of reasonableness, and defendant has not identified any non-frivolous arguments

that were not considered. The district judge’s sentencing determination provides more than

adequate explanation and justification for the sentence imposed.

       AFFIRMED.